EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Hartung on 3/14/2022.
The application has been amended as follows: 
Claim 1, line 17, “positions.” has been amended to --positions; and
a pivot bolt extending through the adjustment bushing.--
	Claim 3 has been canceled.
	Claim 3, line 1, “Original” has been amended to --Cancelled--.
	Claim 4, line 1, “claim 3” has been amended to --claim 1--.
	Claim 6, line 11, “position.” has been amended to --position; and
a second bolt extending through the bushing and into a hole in the row planter to mount the arm and the gauge wheel to the row planter.--
	Claim 8, line 2, “second bolt” has been amended to --third bolt--.
	Claim 9 has been cancelled.
	Claim 9, line 1, “Previously Presented” has been amended to --Cancelled--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malone (U.S. 1,367,615) threaded bolt clamping arrangement.

Walker (U.S. 2021/0328322) threaded clamp for adjusting satellite dish angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.A.N./Examiner, Art Unit 3671        

/Alicia Torres/Primary Examiner, Art Unit 3671